DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-21 are presented for examination and claim 6 was canceled by the applicant. New claim 21 is added by the applicant.

Response to arguments 

In response to applicant’s remarks that the amendments are supported in at least paragraphs 46, 50, 51, 59 and Fig. 9, Examiner respectfully disagrees. The cited paragraphs and Fig. in the instant application recites “set-by-service retry” very broadly and does not mention how it is related to a connection alias and how is it set by a target service as claimed.  Therefore, the amendments are not supported by the instant specification.


	Rejection under 101:

	101 rejection of claims 1-7 has been withdrawn based on the amendments filed on 10/18/2021.

Rejection under 103
Applicant’s arguments with respect to new limitations “wherein the connection alias comprises the custom retry policy that comprises the custom retry strategy without 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The independent claim 1 was amended on 10/18/2021 and now recites “wherein the connection alias comprises the custom retry policy that comprises the custom retry 

	Allowable Subject Matter	

Claims 1-5, 7-21 are currently subject to 112 rejection but otherwise contain allowable subject matter.  Specifically prior arts of records fails to explicitly teach wherein the connection alias comprises the custom retry policy that comprises the custom retry strategy without relying on a set-by-service retry strategy to be set by a target service that is specified in the connection alias” as recited by independent claim 1 and “wherein the retry strategy is defined as part of the connection alias rather than being set by a target service” as recited by independent claims 11 and 16.  
Prior art Hasija (US 2018/0218295) teaches creating a visual information flow with the use of a creation tool for retry policies when error occurs (e.g. 11, [0169]).  Shaw (US 2015/0072691) teaches creating a custom retry policy and selecting a connection alias (paragraphs [0023, 0043]). Lacapra (2009/0106255) teaches where the user has an option to select a connection alias. None of the above cited arts teaches a retry policy defined as part of a connection alias without relying on a retry strategy set 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATIMA P MINA/           Examiner, Art Unit 2159                                                                                                                                                                                             
/William B Partridge/           Primary Examiner, Art Unit 2183